Citation Nr: 1123651	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  09-17 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for right ear hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for back disability.


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 2003 to April 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of entitlement to service connection for hypertension is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran has not had right ear hearing loss disability at anytime during the pendency of this claim.

2.  The Veteran has tinnitus that is etiologically related to in-service noise exposure.

3.  The Veteran's current back disability is etiologically related to service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).

2.  Tinnitus was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  A back disability was incurred in active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for right ear hearing loss disability, tinnitus and back disability.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with the notice required under the VCAA, to include notice with respect to the initial-disability-rating and effective-date elements of the claims, by letter mailed in November 2007, prior to the initial adjudication of the claims.

The evidence currently of record is sufficient to substantiate the Veteran's claims for service connection for tinnitus and back disability.  Therefore, no further development is required before the Board decides those claims.  With respect to the hearing loss claim, the record reflects that service treatment records (STRs) and pertinent post-service medical records have been obtained and that the Veteran has been afforded an appropriate VA examination.  The Veteran has not identified any other evidence that could be obtained to substantiate the claim.  The Board also is unaware of any such evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record in a case before VA with respect to benefits under the laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA will give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Right Ear Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels (dB) or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran claims that he is entitled to service connection for right ear hearing loss, as he believes this condition originated during service.  

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was aviation supply specialist.

STRs do not show that the Veteran was found to have hearing loss disability in the right ear.  

The Veteran was afforded a VA audiological evaluation in December 2007 in which he reported being subjected to in-service acoustic trauma after hearing protection fell out of the right ear during boot camp while on the firing range as well as chronic in-service noise from helicopter air fields in Iraq where he wore hearing protection occasionally but not consistently.  Audiometric evaluation of the right ear showed puretone thresholds as follows: 20 dB at 1000 Hertz; 15 dB at 2000 Hertz; 15 dB at 3000 Hertz; and 15 dB at 4000 Hertz.  The speech recognition score for the right ear was 98 percent.  The diagnosis for the right ear was hearing within normal limits. 

The foregoing VA examination showed that he does not have sufficient hearing impairment in the right ear to qualify as a disability for VA compensation purposes.  In addition, there is no other evidence showing that he has sufficient hearing impairment in the right ear to qualify as a disability.  Accordingly, this claim must be denied.

Tinnitus

The Veteran claims that he is entitled to service connection for tinnitus, as he believes this condition originated during service.  

The Veteran's STRs do not document a complaint or diagnosis of tinnitus.  

As noted above, the Veteran was afforded a VA audiological evaluation in December 2007.  He reported the aforementioned in-service noise exposure.  He also reported that his tinnitus was intermittent.  The examiner diagnosed subjective intermittent right-sided tinnitus, and opined in pertinent part that if the tinnitus was present, it was less likely to be related to the single episode of rifle practice without hearing protection during basic training as the Veteran did not admit to tinnitus at time of military discharge.

Based on the foregoing evidence, the Board has determined that the Veteran is entitled to service connection for tinnitus.  In doing so, the Board finds the Veteran's assertions concerning the onset and intermittent nature of his tinnitus to be credible and consistent with the circumstances and duties of his service as an aviation supply specialist.  

The Board acknowledges that the opinion of the VA examiner is against the Veteran's claim.  However, the Board has found this opinion to be of little probative value as the examiner gave little rationale for the opinion and disregarded the Veteran's account of chronic in-service noise from helicopter air fields in Iraq where he wore hearing protection occasionally but not consistently.  Furthermore, the Board has found the Veteran's allegation of tinnitus during and since service to be credible.  This also renders the VA examiner's opinion, which is based in large part on the absence of documentation of tinnitus at time of military discharge, of minimal probative value.

In light of the credible statements establishing that the Veteran was exposed to excessive noise in service, that he began experiencing tinnitus in service, and he has continued to experience tinnitus since his release from active duty, the Board finds that the evidence supporting the claim is at least in equipoise with that against the claim.  In such cases, the benefit of the doubt is to be given to the Veteran. 

Accordingly, service connection for tinnitus is warranted.

Back Disability

The Veteran submitted a VA Form 21-526, application for compensation, for all issues listed on appeal in November 2007, approximately seven months after his discharge from service.  In the application, the Veteran indicated that "back pain (chronic)" began in service in May 2003.

The Veteran was afforded a VA examination for the spine in June 2009 in which he reported onset of pain in 2004 and complained of pain, stiffness, and spasms.  The diagnosis was lumbar strain and problem associated with diagnosis was listed as low back pain.  The VA examiner opined that the condition/disability was not caused by or a result of service as no chronic low back condition/lumbar strain was identified on separation exam; the service medical records did not support any diagnosis of a chronic low back condition; and the current lumbar strain was not caused by or a result of service.

The Board finds this opinion inadequate as it is conclusory and does not take into consideration the subjective complaints of the Veteran.

The Board also finds that the Veteran is competent to state when he first experienced symptoms associated with his diagnosed lumbar strain.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

In light of the credible statements establishing that the Veteran experienced the onset of a back disability in service, the June 2009 diagnosis of lumbar strain, and inadequacy of the VA examiner's opinion, the Board finds that the evidence supporting the claim is at least in equipoise with that against the claim.  In such cases, the benefit of the doubt is to be given to the Veteran. 

Accordingly, service connection for back disability is warranted.


ORDER

Entitlement to service connection for right ear hearing loss disability is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for back disability is granted.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim of entitlement to service connection for hypertension is decided. 

Under VA rating criteria, the term "hypertension" means that the diastolic (dias) blood pressure is predominantly 90 mm or greater, and "isolated systolic hypertension" means that the systolic (sys) blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2010).

The Board notes that the RO denied service connection for hypertension based on a finding that hypertension pre-existed active duty and there was no medical evidence that hypertension was aggravated beyond normal progression during active military service.  

Service records show that in a report of medical examination in July 2002, for the purpose of enlistment, the Veteran's blood pressure was within normal limits at 140(sys) / 67(dias).  His STRs also show that his blood pressure readings fluctuated during active service at levels both higher and lower than the reading at enlistment; that the Veteran reported a history of hypertension in his teenage years; and that he was diagnosed with hypertension stage one in September 2006. 

The Veteran was afforded a VA examination for hypertension in June 2009 in which the diagnosis was essential hypertension, and the examiner opined that the condition/disability hypertension was not permanently aggravated by service as no evidence of aggravation of hypertension by service was identified in the medical records provided; and hypertension onset was clearly prior to service.

The Board finds this opinion inadequate for adjudication purposes as the examiner simply states that aggravation was not identified in the medical records provided without supporting this rationale with references to any evidence to include the aforementioned enlistment examination report and blood pressure readings in the STRs.

Moreover, because the Veteran was not found to have hypertension on enlistment examination, the presumption of soundness applies.  It can only be rebutted by evidence establishing that the hypertension clearly and unmistakably existed prior to service and clearly and unmistakably underwent no permanent increase in severity as a result of active duty.  See 38 U.S.C.A. § 1111 (2002); 38 C.F.R. § 3.304 (2010).  

The Board also notes that the Veteran's statements alone that he had hypertension in his teenage years does not constitute clear and unmistakable evidence that hypertension existed prior to service.

Accordingly, the Board finds that the Veteran should be afforded another VA examination to determine the nature and etiology of any currently present hypertension, to include whether hypertension clearly and unmistakably pre-existed the Veteran's active service and clearly and unmistakably underwent no permanent increase in severity as a result of active duty.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be afforded a VA examination by a different examiner with appropriate expertise to determine if his hypertension is related to his service.  The claims folder must be provided to and reviewed by the examiner. 

Based on the examination results and a complete review of the claims folder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's hypertension was present during active service.  If the examiner is of the opinion that hypertension was present during service, the examiner should provide an opinion as to whether the hypertension clearly and unmistakably existed prior to service and clearly and unmistakably underwent no permanent increase in severity as a result of active duty.

If the examiner is of the opinion that hypertension was not present during service, the examiner should provide an opinion as to whether hypertension is etiologically related to the Veteran's active service.

The supporting rationale for all opinions expressed must be provided.

2.  The RO or the AMC should undertake any additional development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim for service connection for hypertension.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and he should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


